 


109 HRES 945 IH: Expressing deep concern at the ongoing violence in the Middle East, and particularly the current hostilities between the State of Israel and Hezbollah which have intensified since July 12, 2006.
U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 945 
IN THE HOUSE OF REPRESENTATIVES 
 
July 25, 2006 
Ms. Jackson-Lee of Texas (for herself, Mr. Cummings, Ms. Watson, Ms. Eddie Bernice Johnson of Texas, Mr. Kildee, Mr. McDermott, Ms. Kilpatrick of Michigan, Mr. Davis of Illinois, Mr. Conyers, Mr. Kucinich, Ms. Woolsey, Ms. Kaptur, Mr. Hinchey, and Mr. Rahall) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Expressing deep concern at the ongoing violence in the Middle East, and particularly the current hostilities between the State of Israel and Hezbollah which have intensified since July 12, 2006. 
 
 
Whereas, since the commencement of hostilities, over 350 Lebanese civilians, one third of whom are children according to the United Nations Emergency Relief Coordinator, and 17 Israeli civilians, have been killed;  
Whereas vital infrastructure, including hospitals, power plants, bridges, roads, and food and milk factories in Lebanon have been destroyed;  
Whereas over 600,000 people in Lebanon and hundreds of thousands of people in Israel have been displaced;  
Whereas President George W. Bush has expressed great concern over the welfare of the people of Lebanon;  
Whereas United Nations Secretary General Kofi Annan has called for an immediate cease-fire;  
Whereas the United Nations Emergency Relief Coordinator has warned of a humanitarian disaster in Lebanon;  
Whereas the Government of Lebanon has urgently appealed for an immediate cessation to hostilities; and  
Whereas the international community has expressed support for a humanitarian corridor to Lebanon to be opened immediately to get desperately-needed humanitarian supplies to the suffering people of Lebanon: Now, therefore, be it  
 
That the House of Representatives— 
(1)calls for the cessation of the targeting by any side of infrastructure vital to non-combatants, which also increases the likelihood of the loss of innocent civilian life;  
(2)calls for a secure humanitarian corridor to be opened immediately via the seaports and airports of Lebanon to alleviate the unnecessary suffering of the people of Lebanon;  
(3)calls for an immediate cease-fire in line with the urgent appeals of the Government of Lebanon and the United Nations Secretary General; and  
(4)urges a comprehensive and just solution to the Arab-Israeli conflict to ensure that the peoples of the Middle East can live in peace, freedom, and prosperity.  
 
